DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 
Response to Arguments
Applicant’s response has been fully considered. Applicant's arguments have been fully considered but they are not persuasive. Applicant argued Howder does not teach an interface between the first memory film and the second memory film is disposed at a same level as an interface between a conductive pattern of the second stack and an insulating pattern of the first stack because the channel structure in the first stack and the channel structure in the second stack integrally form a structure without a boundary.
However, Howder discloses an interface between the first memory film and the second memory film. Howder forms the first and second memory films separately, as shown in Figures 3 and 8.  Upon forming the second memory film, an interface clearly exists between the separately formed layers 30 as shown in Figure 8. Howder further discloses the first and second memory films can have a different composition, col. 5 lines 11-15. Especially in this case, an 
    PNG
    media_image1.png
    641
    272
    media_image1.png
    Greyscale
[AltContent: oval][AltContent: connector][AltContent: textbox (Figure 8 of Howder showing a clear interface between the first memory film 30 and the second memory film 30.)]interface exists between the different material layers of the memory films.
In addition, the interface between the first memory film and the second memory film is disposed at the interface of lower stack 18 and upper stack 35. The top layer of lower stack 18 is an insulating pattern 24 and the bottom layer of stack 35 is a conductive pattern 48, see Figure 8 and the interface of lower stack 18 and upper stack 35, right side of Figure 15. Therefore, an interface between the first memory film and the second memory film is disposed at a same level as an interface between a conductive pattern of the second stack and an insulating pattern of the first stack.
For at least these reasons, Howder teaches an interface between the first memory film and the second memory film as claimed. The rejection is therefore maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howder et al. (US 10,553,607).
In reference to claim 1, Howder et al. (US 10,553,607), hereafter “Howder,” discloses a semiconductor memory device, with reference to Figure 19, comprising: a first stack 18 including a plurality of first conductive patterns 26 and a plurality of first insulating patterns 24 that are alternately stacked, col. 6 lines 18-23, a first hole 25 formed in the first stack, col. 3 lines 31-38; a second stack 35 including a plurality of second conductive patterns 26 and a plurality of second insulating patterns 24 that are alternately stacked on the first stack, col. 4 lines 34-44, a second hole 37 formed in the second stack and connected to the first hole, col. 4 lines 49-53; a first memory film 30 formed along an inner sidewall of the first hole, col. 3 lines 56-59; a second memory film 30 formed along an inner sidewall of the second hole, col. 5 lines 11-15; and a channel film 36 formed along an inner sidewall of the first memory film and an inner sidewall of the second memory film, wherein the channel film is a single, continuous element, col. 5 lines 49-55,
wherein an interface between the first memory film and the second memory film is disposed at a same level as an interface between a conductive pattern 48 of the second stack and an insulating pattern 24 of the first stack, see Figure 8 and the interface of lower stack 18 and upper stack 35, right side of Figure 15.
In reference to claim 6, Howder discloses a filling film, 38 in Figure 19, formed in the channel film, wherein the filling film is a single, continuous element, col. 5 lines 61-64.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hinoue et al. (US 2021/0005627) in view of Howder et al. (US 10,553,607).
In reference to claim 1, Hinoue et al. (US 2021/0005627), hereafter “Hinoue,” discloses a semiconductor memory device, with reference to Figures 12 and 19, comprising: a first stack including a plurality of first conductive patterns 146 (labeled 142) and a plurality of first insulating patterns 132 that are alternately stacked, a first hole 149 formed in the first stack, paragraphs 53 and 120; a second stack including a plurality of second conductive patterns 246 (labeled 242) and a plurality of second insulating patterns 232 that are alternately stacked on the first stack, a second hole 249 formed in the second stack and connected to the first hole, paragraphs 80 and 120; a first memory film 150 formed along an inner sidewall of the first hole, paragraphs 60 and 104; a second memory film 250 formed along an inner sidewall of the second hole, paragraphs 81 and 104; and a channel film 60 formed along an inner sidewall of the first memory film and an inner sidewall of the second memory film, wherein the channel film is a single, continuous element, paragraphs 101 and 103.
Hinoue does not disclose an interface between the first memory film and the second memory film is disposed at a same level as an interface between a conductive pattern of the second stack and an insulating pattern of the first stack.
Howder discloses a semiconductor memory device, with reference to Figure 19, comprising: a first stack 18 including a plurality of first conductive patterns 48 and a plurality of first insulating patterns 24 that are alternately stacked, col. 6 lines 18-23, a first hole 25 formed in the first stack, col. 3 lines 31-38; a second stack 35 including a plurality of second conductive patterns 48 and a plurality of second insulating patterns 24 that are alternately stacked on the first stack, col. 4 lines 34-44, a second hole 37 formed in the second stack and connected to the first hole, col. 4 lines 49-53; a first memory film 30 formed along an inner sidewall of the first hole, col. 3 lines 56-59; a second memory film 30 formed along an inner sidewall of the second hole, col. 5 lines 11-15; 
wherein an interface between the first memory film and the second memory film is disposed at a same level as an interface between a conductive pattern of the second stack and an insulating pattern of the first stack, see Figure 8 and the interface of lower stack 18 and upper stack 35, right side of Figure 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an interface between the first memory film and the second memory film to be disposed at a same level as an interface between a conductive pattern of the second stack and an insulating pattern of the first stack.
To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one material stack configuration for another. 
	In reference to claim 2, Hinoue discloses the channel film comprises: a first channel sidewall portion formed along the inner sidewall of the first memory film; a second channel sidewall portion formed along the inner sidewall of the second memory film; and a channel interposition portion 602 connecting the first and second channel sidewall portions to each other, paragraph 104 and Figure 12E.
	In reference to claim 3, Hinoue discloses the channel interposition portion includes a first channel connection portion connected to the second channel sidewall portion, and a width between an outer sidewall and an inner sidewall of the first channel connection portion is greater than each of the widths of the first and second channel sidewall portions.
	In reference to claim 4, Hinoue discloses the channel interposition portion further includes a second channel connection portion connected to the first channel sidewall portion, and a width between an outer sidewall and an inner sidewall of the second channel connection portion is greater than each of the widths of the first and second channel sidewall portions.
In reference to claim 5, Hinoue discloses the channel interposition portion further includes a third channel connection portion connecting the first channel connection portion and the second channel connection portion, and a width between an outer sidewall and an inner sidewall of the third channel connection portion is the same as each of the widths of the first and second channel sidewall portions.
In reference to claim 6, Hinoue discloses a filling film, 62 in Figure 12, formed in the channel film, wherein the filling film is a single, continuous element, paragraph 103.
In reference to claim 7, Hinoue discloses the filling film comprises: a lower portion formed in the first hole; an upper portion formed in the second hole; and a filling connection portion connecting the lower portion and the upper portion, wherein a maximum width of the filling connection portion is smaller than a minimum width of the upper portion, Figure 12 and paragraph 103.
In reference to claim 8, Hinoue discloses the second memory film comprises: a tunnel film 256 surrounding the channel film; a storage film 254 surrounding the tunnel film; and a blocking film 252 surrounding the storage film, paragraph 81.
In reference to claims 9 and 10, Hinoue discloses the tunnel film includes a tunnel sidewall portion and a tunnel pattern portion, and a width between an outer sidewall and an inner sidewall of the tunnel pattern portion is greater than a width of the tunnel sidewall portion, layer 256 at annular portion 250A, and 
the storage film includes a storage sidewall portion and a storage pattern portion, and a width between an outer sidewall and an inner sidewall of the storage pattern portion 5Atty Docket No.: Po190955HD App. Ser. No.: 16/809,730 is greater than a width of the storage sidewall portion, layer 254 at annular portion 250A, paragraphs 81 and 84 and Figure 7B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897